J. KITE, dissenting,
in which BURKE, J., joins.
[T11] I would decide this case on the merits. In my view, the majority places form over substance when it dismisses the appeal on the ground the OAH lacked sub-jeet matter jurisdiction. Subject matter jurisdiction is "the power to hear and determine cases of the general class to which the proceedings in question belong." Diamond B Services, Inc. v. Rohde, 2005 WY 130, 1 13, 120 P.3d 1081, 1038 (Wyo.2005) (citations omitted). Under Wyoming's statutory scheme, the OAH is the exclusive agency with the power to hear and determine legal issues in contested worker's compensation cases. Wyo. Stat. Ann. §§ 27-14-602(a) and (b), 27-14-601(k)(v) and 27-14-614(b)(iv) (LexisNexis 2005). Thus, upon referral of this contested case by the Division, the OAH was the only agency with the authority to decide the issue presented. In my view, the fact that the Division mistakenly referred the case to the Medical Commission which then transferred the case to the OAH rather than returning it to the Division for referral to the OAH did not deprive the OAH of subject matter jurisdiction to decide the legal issue presented.
*191[¶ 12] In reachmg this conclusion I acknowledge that, when read narrowly, § 27-14-616(b)(iv) (LexisNexis 2005) and French v. Amax Coal West, 960 P.2d 1023 (Wyo.1998) seem to support the result reached by the majority. Jacobs v. State ex rel. Wyo. Med. Comm'n, 2005 WY 104, 118 P.3d 441 (Wyo.2005) would also seem to support the majority. Section 27-14-616(b)(iv) provides: "Following referral by the division, the hearing examiner or hearing panel shall have jurisdiction to hear and decide all issues related to the written notice of objection filed pursuant to W.S. 27-14-601(k)." In French, 960 P.2d at 1030, we said: "... upon recognition that the Medical Commission lacks subject matter jurisdiction, the case should be immediately returned to the Division for referral to the Office of Administrative Hearings." In Jacobs, ¶ 10, 118 P.3d at 444-45, we said: "When the Medical Commission determined ... there were no medically contested issues before it ... the Medical Commission was obligated to return the case to the Division for referral to the Office of Administrative Hearings."
[¶ 13] In Wyo. Stat. Aun. § 27-14-101 (LexisNexis 2005), the legislature expressed its intent that Wyoming's worker's compensation statutes are to be interpreted to assure the "quick and efficient" delivery of benefits to injured workers and that benefit claims cases are to be decided "on their merits." Mindful of that intent, I would not read the relevant statutory provisions or our case law as narrowly as the majority does. I do not believe § 27-14-616 or French mandate dismissal of an appeal involving an exclusively legal issue because, upon an inadvertent referral by the Division, the Medical Commission transferred the matter directly to the OAH, which was the proper authority, for resolution rather than transferring it back to the Division for transfer to the OAH.
[¶ 14] I would interpret § 27-14-616 to mean upon referral by the Division jurisdiction is conferred upon the agency with the authority to decide the issue presented. If the Division inadvertently refers the case to the Medical Commission when it involves a legal issue, the Medical Commission "should," as we said in French, return it to the Division for referral to the OAH. French did not go so far as to say the Medical Commission had no other option and referral to the OAH instead was impermissible. Moreover, both French and Jacobs were appeals from decisions rendered by the Medical Commission on contested legal rather than medical issues. This Court's holding in those cases was that the Commission did not have subject matter jurisdiction to decide the issues it had decided. Rather, upon realizing the issues were purely legal, the Medical Commission was required to transfer the case. The present case is distinguishable in that the Medical Commission did not decide issues it was without authority to decide.
[¶ 15] Contrary to the legislature's intent, the majority's dismissal of this appeal will likely mean the case will return to the Medical Commission for transfer back to the Division where it will be referred to the OAH. Upon a second order from the OAH, it will then be appealed a second time to this Court. That does not constitute quick and efficient delivery of benefits. I would decide the issue presented on its merits.